NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                          AUG 01 2016

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

SONG SHENG ZHANG,                                No. 14-73727

               Petitioner,                       Agency No. A046-474-271

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      Song Sheng Zhang, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) order finding Zhang removable and denying his application under 8

U.S.C. § 1186a(c)(4)(B) for waiver of the joint filing requirement to remove the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
conditional basis of his lawful permanent resident status. We have jurisdiction

under 8 U.S.C. § 1252. We review for substantial evidence the agency’s denial of

a waiver under 8 U.S.C. § 1186a(c)(4)(B). Damon v. Ashcroft, 360 F.3d 1084,

1087 (9th Cir. 2004). We deny the petition for review.

       Substantial evidence supports the agency’s denial of Zhang’s application for

a waiver under 8 U.S.C. § 1186a(c)(4)(B), where the limited evidence Zhang

provided was insufficient to show that he entered into his marriage to his former

United States citizen spouse in good faith. See 8 U.S.C. § 1186a(c)(4)(B) (to

establish eligibility for this waiver, the alien must demonstrate that “the qualifying

marriage was entered into in good faith by the alien spouse”).

       To the extent Zhang challenges the IJ’s conclusions concerning the

availability of corroborating evidence, the IJ’s determination is supported by

substantial evidence. See 8 U.S.C. § 1252(b)(4) (“No court shall reverse a

determination made by a trier of fact with respect to the availability of

corroborating evidence, . . . unless the court finds . . . that a reasonable trier of fact

is compelled to conclude that such corroborating evidence is unavailable.”).

       PETITION FOR REVIEW DENIED.




                                             2                                      14-73727